     Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 1 of 38 PageID: 1



 MORGAN, LEWIS & BOCKIUS LLP
 (Pennsylvania Limited Liability Partnership)
 502 Carnegie Center
 Princeton, New Jersey 08540-7814
 David A. McManus
 Terry D. Johnson
 Jason J. Ranjo
 (609) 919-6689 (phone)
 (609) 919-6701 (fax)
 Attorneys for Plaintiff
 Colgate-Palmolive Company

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

 COLGATE-PALMOLIVE COMPANY,
                                              Case No.:

                               Plaintiff,
                                              VERIFIED COMPLAINT
                   vs.


 MEL RECI, ARBNOR RECI, ALIM
 RECI, and RECI & SONS, LLC,


                               Defendants.


          Plaintiff Colgate-Palmolive Company (“Plaintiff,” “Colgate” or “the

 Company”), by and through the undersigned counsel, Morgan, Lewis & Bockius,

 LLP, hereby brings the following Verified Complaint1 against Defendants Mel


 1
       The claims asserted herein are based on information available to Plaintiff to
 date. Plaintiff reserves all rights to add additional claims through amended
 pleading following expedited discovery.


DB1/ 100974858.9
  Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 2 of 38 PageID: 2



 Reci (“Mr. Reci”), Arbnor Reci, Alim Reci, and Reci & Sons, LLC (“Reci &

 Sons”) (collectively, “Defendants”), seeking injunctive relief and monetary

 damages, and alleges as follows:

                                          PARTIES

          1.       Colgate is a corporation authorized under the laws of the State of

 Delaware, with its principal place of business in New York. Colgate maintains a

 Technology Center at 909 River Road in Piscataway, New Jersey 08854

 (“Technology Center”).

          2.       Mr. Reci is an individual who, upon on information and belief,

 currently resides at 135 Greenwood Avenue in Haskell, New Jersey 07420.

          3.       Arbnor Reci is an individual who, upon on information and belief,

 currently resides at 135 Greenwood Avenue in Haskell, New Jersey 07420.

          4.       Alim Reci is an individual who, upon on information and belief,

 currently resides at 11 Lakeside Avenue, Pompton Lakes, New Jersey 07442.

          5.       Reci & Sons is a limited liability company that, upon information and

 belief, is authorized under the laws of the State of New Jersey, with its principal

 place of business located at 22 Laurel Avenue, Pompton Lakes, New Jersey 07442.

 Upon information and belief, Reci & Sons is owned and operated by Mr. Reci with

 his two sons, Arbnor and Alim Reci.




DB1/ 100974858.9
                                               2
  Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 3 of 38 PageID: 3



                               JURISDICTION AND VENUE

          6.       This Court has federal subject matter jurisdiction over Count One of

 the Complaint, which is a claim under the Defend Trade Secrets Act of 2016

 (“DTSA”), 18 U.S.C. §§ 1831 et seq., pursuant to 28 U.S.C. § 1331. The DTSA is

 applicable here because the trade secrets at issue in this matter are related to

 Colgate’s consumer products, which are used in, and are intended for use in,

 interstate and foreign commerce.

          7.       Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

 Counts Two through Ten because they form part of the same case or controversy

 as Count One.

          8.       This Court has personal jurisdiction over Mr. Reci, Arbnor Reci, Alim

 Reci and Reci & Sons because they all are residents of the State of New Jersey.

          9.       Under 28 U.S.C. § 1391(c), venue is proper in the Newark vicinage of

 the U.S. District Court for the District of New Jersey because Mr. Reci worked for

 Colgate in Piscataway, New Jersey, most of the facts that give rise to this action

 occurred in New Jersey, and all of the Defendants are residents of New Jersey. In

 addition, if not enjoined, Defendants will cause injury to Colgate in, among other

 places, New Jersey.




DB1/ 100974858.9
                                               3
  Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 4 of 38 PageID: 4



                                FACTUAL ALLEGATIONS

 A.       Plaintiff’s Trade Secrets, Confidential and Proprietary Information

          10.      Colgate is engaged in the business of providing a wide range of

 consumer products to billions of consumers throughout the world. Specifically,

 Colgate and its subsidiaries research, develop, design, manufacture, market and

 sell consumer products in the areas of oral care, personal care, home care and pet

 nutrition. These products are sold in all fifty (50) States and over two hundred

 (200) countries and territories around the world.

          11.      Oral care, which includes toothpaste, is Colgate’s largest product

 category in terms of sales volume. Colgate subsidiaries around the world sell

 various toothpaste products, including, but not limited to, to distributors that sell

 these products in the Republic of Macedonia (“Macedonia”).

          12.      Colgate employs approximately 34,000 employees worldwide.

          13.      The oral care industry in the United States and throughout the world,

 including the toothpaste market, is intensely competitive. Colgate’s status as a

 worldwide leader in this industry is due, in large part, to the superior efficacy and

 consumer experience provided by its oral care products.

          14.      The success of Colgate’s oral care business is the result of the

 development, maintenance, and stalwart protection of trade secrets and other

 confidential and proprietary information related to the research, development,


DB1/ 100974858.9
                                                4
  Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 5 of 38 PageID: 5



 design, manufacturing, marketing and sales of the Company’s vast portfolio of oral

 care products (“Confidential Information”).

          15.      Colgate’s Confidential Information constitutes trade secrets, and this

 Information is not generally known in the oral care industry or in the public at

 large. Colgate’s Confidential Information was created through decades of the

 Company’s investment of hundreds of millions of dollars, years of research and

 development, and strategic decision making. Accordingly, the Confidential

 Information is vital to Colgate’s overall success as a business both domestically

 and internationally, and would have significant value to the Company’s

 competitors.

          16.      Indeed, if any of Colgate’s competitors were to gain access to the

 Company’s Confidential Information, among other things, they could: (i) capture

 the technology and methodology used by Colgate to develop both existing and new

 oral care products, including, but limited to, toothpaste products; (ii) identify what

 Colgate believes to be underdeveloped product lines and markets around the world;

 (iii) preempt Colgate’s anticipated marketing activities; and (iv) gain an

 understanding of Colgate’s long-term strategic thinking and plans.

 B.       Colgate’s Commitment to Protecting its Confidential Information

          17.      Colgate is committed to protecting its Confidential Information. For

 example, Colgate regularly updates and distributes the Company’s Code of


DB1/ 100974858.9
                                               5
  Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 6 of 38 PageID: 6



 Conduct (“Code of Conduct”) to all of its employees worldwide. (See Exhibit A to

 the Verified Complaint).

          18.      The Code of Conduct provides, in relevant part:

          WE PROTECT THE COMPANY’S TRADE SECRETS AND
          CONFIDENTIAL INFORMATION
          Colgate’s trade secrets, other confidential information and much of its
          internal data are valuable assets. A trade secret is information used in
          connection with Colgate’s business that is not generally known or
          easily discovered and is competitively sensitive. Therefore, efforts
          have been made to maintain its secrecy. Protection of trade secrets
          and confidential information plays a vital role in our continued growth
          and ability to compete.

          WHAT ARE SOME EXAMPLES OF TRADE SECRETS OR
          OTHER CONFIDENTIAL INFORMATION?

                    Any formula, design, device or information used in
                     our business that gives Colgate an opportunity to
                     obtain an advantage over our competitors.
                    Intellectual property that has not been made public
                    Business research
                    New product plans
                    Non-public financial information or unpublished
                     pricing information
                    Manufacturing processes
                    Any type of unreleased marketing or sales materials
                    Legal opinions or attorney work product
                    Unauthorized pictures or video taken while in a
                     Colgate manufacturing or research facility
                    Employee, customer or vendor lists
                    Information regarding customer requirements,
                     preferences, business habits and plans

          While not complete, this list suggests the wide variety of information
          that needs to be safeguarded. Trade secrets and other confidential
          information need not be patentable, but cannot be publicly known.

          Your obligations with respect to Colgate’s trade secrets and other
          confidential information are:


DB1/ 100974858.9
                                              6
  Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 7 of 38 PageID: 7



                   DO NOT      Disclose this information to other Colgate people
                               or third parties except on a “need to know” or
                               “need to use” basis.
                   DO NOT      Engage third parties to handle this information
                               without an appropriate review of the information
                               technology security controls of the third party and
                               an appropriate confidentiality agreement in place
                               with the third party.
                   DO NOT      Post or discuss this information on publicly
                               available websites or social media sites.
                   DO NOT      Use this information for your own benefit or the
                               unauthorized benefit of persons outside of Colgate.
                   DO          Take all other reasonable measures to protect
                               Colgate’s trade secrets and confidential
                               information.

          19.      The Code of Conduct also guards against conflicts of interest and

 expressly prohibits employees from, inter alia, “work[ing] for a competitor of

 Colgate’s while working for Colgate” and “us[ing] Company time, facilities,

 resources, brands or logos for outside work that is not related to [the employee’s]

 job at Colgate without authorization.”

          20.      Further, the Code of Conduct requires employees to “consult with

 Human Resources, the Global Legal Organization, Global Ethics & Compliance or

 [the employee’s manager] before taking any action” that might conflict with the

 Company’s “legitimate business interests.”

          21.      Colgate requires all of its employees to undergo annual training

 concerning the Company’s Code of Conduct, and as part of that training, to

 electronically acknowledge that they have read, understand and have complied

 with all provisions of the Code of Conduct.

DB1/ 100974858.9
                                               7
  Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 8 of 38 PageID: 8



          22.      Colgate expands upon the confidentiality provisions in the Code of

 Conduct in the Company’s Global Business Practices Guidelines, which contains a

 separate chapter on Protecting Proprietary Information. (See Exhibit B to the

 Verified Complaint). This chapter stresses the importance of protecting Colgate’s

 Confidential Information. The Global Business Practices Guidelines set forth

 specific examples of the types of information that must be protected:

                   Financial/Business

                    Corporate strategic plans; budgets; internal profit and
                     loss data; raw material costs; identity of suppliers;
                     customer information; financial or business research;
                     new product plans; strategic objectives; financial or
                     pricing information; customer and vendor lists; and
                     information regarding customer requirements,
                     preferences, business habits and plans.

                   Sales/Marketing

                    New product developments and proposed launches;
                     discontinuance of existing products; sale policies;
                     product testing data; consumer testing data; market
                     research; and proposed promotion and advertising
                     campaigns.

                   Technical Information

                    Manufacturing plant designs/redesigns; production machines and
                     methods; machinery supplies; R&D reports; study results; product
                     formulas; technologies; packaging and package designs; internally
                     developed software; processes; inventions prior to public patent
                     filing; and unpublished patent applications.




DB1/ 100974858.9
                                               8
  Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 9 of 38 PageID: 9



          23.      Like the Code of Conduct, Colgate’s Global Business Practices

 Guidelines provide various “Dos and Don’ts” regarding the handling of

 Confidential Information, including:

                   Don’t:
                   ....

                       Copy confidential documents for your own personal use,
                        or provide confidential documents to third parties in the
                        absence of either a written confidentiality agreement, or
                        the express consent of your representative within the
                        [Global Legal Organization].”

                       Send confidential information to personal email accounts.

                       Discuss proprietary information with family members,
                        relatives, or social acquaintances.

          24.      Colgate’s Global Business Practices Guidelines apply and are made

 available to all of the Company’s employees worldwide.

          25.      In addition to its policies, Colgate implements numerous physical

 security measures to protect the Company’s Confidential Information, including,

 inter alia, security personnel (staffed twenty-four hours a day/seven days a week)

 at the Technology Center, providing its employees with magnetic cards for entry

 into the building, recording entry and exits of employees into the building,

 ensuring that all visitors are accompanied by an escort while on Company

 premises, and restricting weekend access to certain employees.




DB1/ 100974858.9
                                               9
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 10 of 38 PageID: 10



          26.      Colgate also limits employees’ computer access to only those

 documents and information relevant to their job-related functions. More

 specifically, documents and information related to the proprietary formulas and

 manufacturing processes for the Company’s oral care products, including

 toothpaste, are stored in a password-protected database with limited access.

 C.       Mr. Reci’s Application to, and Employment with, Colgate

          27.      On September 8, 1997, Mr. Reci completed a written employment

 application for a position at Colgate. Upon information and belief, Mr. Reci holds

 a Bachelor’s degree in Chemistry from the University of Prishtina in Kosovo, and

 a Master’s degree in Chemistry from the University of Zagreb in Croatia. Mr. Reci

 also purports to hold a Doctor of Philosophy degree in Cosmetic Industry –

 Formulation from Colgate University in New York.

          28.      On September 9, 1997, Colgate hired Mr. Reci as a Research

 Technician in the oral care category at Colgate’s Technology Center in Piscataway,

 New Jersey – his first position in the oral care industry.

          29.      The Colgate employment application that Mr. Reci signed read:

 “Applicant agrees not to disclose . . . any trade secrets or information . . . acquired

 from the Company.” (See Exhibit C to the Verified Complaint). In signing the

 employment application, Mr. Reci acknowledged that he had read and understood

 the terms of the application.


DB1/ 100974858.9
                                              10
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 11 of 38 PageID: 11



          30.      Mr. Reci also completed the training course for Colgate’s Code of

 Conduct from 2010 to 2017, and each time electronically acknowledged reading,

 understanding and complying with the Code of Conduct.

          31.      Specifically, on September 30, 2014, Mr. Reci electronically signed

 an acknowledgement form confirming that he had “read, understood and complied

 with all provisions of the Code of Conduct,” and that he would “continue to

 comply with the provisions of the Code of Conduct.” (See Exhibit D to the

 Verified Complaint).

          32.      Mr. Reci electronically signed a similar acknowledgement form for

 the Code of Conduct on October 8, 2015. (See Exhibit E to the Verified

 Complaint). Mr. Reci also electronically acknowledged completing training

 programs on the Code of Conduct on October 10, 2016 and September 7, 2017.

          33.      Mr. Reci worked in Colgate’s oral care category for the entire tenure

 of his employment with the Company. Mr. Reci began his employment with

 Colgate as a Research Technician. He held that position until he was promoted in

 or about May 2000 to his final position of Scientist.

          34.      As a Research Technician and Scientist for oral care in Colgate’s

 Technology Center, Mr. Reci was responsible for conducting lab

 analysis/experiments and research operations on Colgate oral care products and

 prospective products, including toothpaste. Among other things, Mr. Reci


DB1/ 100974858.9
                                              11
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 12 of 38 PageID: 12



 recorded test data, documented test results, and analyzed and generated written

 reports concerning the results or trends in scientific tests of Colgate oral care

 products.

          35.      In conducting these duties and responsibilities, Mr. Reci had access to

 and gained intimate knowledge of Colgate’s Confidential Information, including

 the database containing proprietary formulas and manufacturing processes for the

 Company’s products. More specifically, Mr. Reci’s position at Colgate provided

 him with access to Colgate’s proprietary formulas, manufacturing processes,

 technology and research in oral care products, information regarding Colgate’s

 product development decisions, the Company’s oral care product market

 assessments, and Colgate’s strategies and analyses regarding the Company’s oral

 care product competitors.

 D.       Mr. Reci’s Faithless and Disloyal Behavior While Employed by Colgate

          36.      In August 2012, unbeknownst to Colgate, Mr. Reci and his sons,

 Arbnor and Alim Reci, established a consumer hygiene and cleaning products

 company, Reci & Sons.

          37.      Upon information and belief, in or about November 2015, Reci &

 Sons established a subsidiary company in Struga, Macedonia, Reci Enterprises,

 which was created to “specialize[] in the production and distribution of oral care,




DB1/ 100974858.9
                                               12
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 13 of 38 PageID: 13



 personal hygiene and household cleaning products” in Macedonia and other

 countries in Southeastern Europe.

          38.      Upon information and belief, Reci & Sons is the parent company of

 Reci Enterprises, and Mr. Reci and his sons have an ownership and/or investment

 interest in Reci Enterprises. Mr. Reci never disclosed the existence of either

 company, or his ownership and/or investment interest in either company, to

 Colgate.

          39.      Reci Enterprises has held itself out to the public as “a family owned

 and operated business with over 25 year’s [sic] experience in research and

 development of Oral Care, Personal Care and Home Care products . . . .” Upon

 information and belief, this representation is entirely premised on Mr. Reci’s

 employment at, and experience, knowledge and information gained from Colgate.

          40.      In or about July 2016, Reci Enterprises launched “Project Eurodent,”

 a business plan to develop, manufacture and sell a new toothpaste brand, Eurodent,

 that Reci Enterprises anticipated would “rival[] and surpass[] that of name brand

 products” already being imported and sold in Macedonia and neighboring

 countries. Upon information and belief, Eurodent is the only product sold by Reci

 & Sons and its affiliate companies.




DB1/ 100974858.9
                                               13
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 14 of 38 PageID: 14



          41.      At the time Project Eurodent was launched, Reci Enterprises

 anticipated the construction of “research labs, and [a] manufacturing complex” in

 Macedonia “by the fourth quarter of Year 2017.”

          42.      Reci Enterprises valued the business at approximately $2,000,000,

 and projected that, once on the market, sales of Eurodent would “grow rapidly

 from Year 1 through Year 5.”

          43.      As the anticipated launch date for Eurodent in the fourth quarter of

 2017 approached, Mr. Reci began sending his son, Arbnor Reci, Colgate’s

 Confidential Information regarding the formulas and manufacturing processes for

 the Company’s toothpaste products.

          44.      In fact, on August 4, 2017, unbeknownst to Colgate, Mr. Reci sent

 Arbnor Reci an email from his Company email account, attaching a Chemical

 Hygiene Plan detailing Colgate’s laboratory processes and procedures. (See

 Exhibit F to the Verified Complaint).

          45.      Colgate developed and refined the processes and procedures listed in

 this Chemical Hygiene Plan over decades and at significant expense. These

 processes and procedures are not available to the public and are a key factor in

 Colgate’s ability to deliver products of superior quality to its customers and have

 enabled the Company to earn the trust of those customers.




DB1/ 100974858.9
                                               14
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 15 of 38 PageID: 15



          46.      In addition, on August 9, 2017, unbeknownst to Colgate, Mr. Reci

 sent Arbnor Reci an email from his Colgate email address, enclosing the

 proprietary formulas for several of Colgate’s toothpaste products, including Hydris

 Toothpaste, an innovative and industry leading dry mouth hydrating toothpaste that

 was not yet public; Colgate was planning to launch Hydris in January 2018. In his

 cover email, Mr. Reci instructed his son to “[p]rint th[ese] formulas and file them.”

 (See Exhibit G to the Verified Complaint).

          47.      The email also enclosed the proprietary formula for Colgate’s Simply

 Kids toothpaste, a brand of toothpaste specifically researched and designed for the

 highly competitive children’s toothpaste market.

          48.      The toothpaste formulas are not available to the public at large and are

 unique to Colgate both in terms of the particular specifications of each of the listed

 components and the proportion of those components relative to one another. To

 those inside the Company, these formulas bear Colgate’s signature, certain

 “backbone” features used in many of Colgate’s products – the very essence of

 Colgate’s identity and an assurance of the quality and performance of the

 Company’s products.

          49.      Mr. Reci’s August 9, 2017 email also attached the formula for Reci

 Enterprises’ Eurodent toothpaste. Significantly, that formula contained certain




DB1/ 100974858.9
                                               15
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 16 of 38 PageID: 16



 Colgate signature “backbone” features that the Company has spent years and

 countless resources developing.

          50.      Approximately two months later, on October 16, 2017, again

 unbeknownst to Colgate, Mr. Reci sent Arbnor Reci an email from his Colgate

 email address, enclosing Colgate’s manufacturing process instructions for

 toothpaste products. In his cover email, Mr. Reci told his son that he should “Read

 & Learn” from Colgate’s stolen Confidential Information. (See Exhibit H to the

 Verified Complaint).

          51.       On or about March 17, 2018, Mr. Reci went out on an extended

 leave of absence from Colgate, ostensibly to receive treatment for a medical

 condition.2

          52.      On September 19, 2018, while Mr. Reci was out on leave, Colgate

 received an anonymous call to the Company’s Global Ethics and Compliance

 Hotline from an employee reporting Mr. Reci’s misappropriation of the

 Company’s Confidential Information (including Colgate formulas and

 manufacturing procedures), and his efforts to set up a competing business. The


 2
        As alleged below, Mr. Reci engaged in a competing business while on
 disability leave with Colgate. Should expedited discovery reveal that Mr. Reci’s
 conduct is contrary to the medical limitations that formed the basis for his leave of
 absence, Plaintiff reserves the right to file an amended pleading asserting fraud and
 other claims related to Mr. Reci’s receipt of disability insurance benefits through
 Colgate.


DB1/ 100974858.9
                                             16
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 17 of 38 PageID: 17



 caller reported that he/she came across a press release that announced that Mr.

 Reci’s family business, Reci Enterprises, was launching a personal care company

 in Macedonia.

          53.      On September 6, 2018, the Macedonia Free Zones Authority, the

 governmental managing body responsible for developing various economic

 development zones in Macedonia, published a press release on its website stating

 that Mr. Reci’s family business, Reci Enterprises, held a ground breaking

 ceremony for its new research and manufacturing facility in Macedonia. (See

 Exhibit I to the Verified Complaint).

          54.      Reci Enterprises is or will be a direct competitor to Colgate in the oral

 care industry in Macedonia.

          55.      Upon information and belief, Reci Enterprises has already or plans to

 use the Confidential Information Mr. Reci misappropriated from Colgate to

 compete with Colgate in the oral care industry in Macedonia.

          56.      Upon discovering Mr. Reci’s malfeasance, Colgate immediately

 began investigating the extent of his misconduct and made several efforts to obtain

 explanations from Mr. Reci regarding his misappropriation of Colgate’s

 Confidential Information, and to prevent the further misappropriation of Colgate’s

 Confidential Information.




DB1/ 100974858.9
                                               17
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 18 of 38 PageID: 18



          57.      As part of that investigation, in November 2018, Colgate called Mr.

 Reci on multiple occasions regarding the return of his Colgate-issued laptop

 computer, and on two separate occasions sent a prepaid box to Mr. Reci’s home to

 facilitate the computer’s return. Upon information and belief, Mr. Reci

 deliberately evaded these efforts in an attempt to improperly retain, access, and

 misuse the Company’s Confidential Information. Finally, on or about December 3,

 2018, Colgate sent a security person to Mr. Reci’s home in New Jersey to retrieve

 his Colgate-issued computer.

          58.      A preliminary review of Mr. Reci’s Colgate-issued laptop computer

 revealed that, in the months before the return of his computer, while he was on a

 medical leave of absence and not performing any work for the Company, Mr. Reci

 copied Colgate’s files from his laptop computer onto external storage devices. In

 fact, this review showed that Mr. Reci inserted eight (8) separate external storage

 devices into the laptop between December 2, 2018 and December 3, 2018, the day

 the computer was finally returned. Colgate’s review further showed that, between

 March 2018 and December 2018, Mr. Reci accessed dozens of documents from

 those devices (and others) and the laptop computer, and that some of those files

 bore the name of specific Colgate products.

          59.      Further, Colgate’s review of Mr. Reci’s Internet browser history

 revealed that, on many occasions between September 2018 and December 2018,


DB1/ 100974858.9
                                              18
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 19 of 38 PageID: 19



 Mr. Reci accessed Colgate’s internal, password-protected networks from his

 Company-issued laptop computer.

          60.      All of this activity occurred while Mr. Reci was a Colgate employee

 on a medical leave of absence from the Company.

          61.      Mr. Reci also appears to have deleted a substantial amount of data in

 an apparent effort to cover his tracks. For example, Mr. Reci deleted from his

 Company-issued laptop the entire Lotus Notes software platform, which stored all

 of his historic Colgate emails prior to November 2016, when the Company

 transitioned to another email platform. Upon information and belief, those deleted

 emails included information about Mr. Reci’s competing business, which began in

 2012.

          62.      In total, based on Colgate’s preliminary review, more than 17,000

 individual files were deleted from Mr. Reci’s Company-issued laptop while he was

 on a medical leave of absence, over 8,500 of which were deleted in November

 2018 and December 2018, when Colgate began contacting Mr. Reci regarding the

 return of that device.

          63.      Upon information and belief, Mr. Reci’s mass deletion of files was

 intended to obfuscate his unlawful conduct.

          64.      Since discovering Mr. Reci’s misconduct, Colgate has made several

 unsuccessful attempts to contact him to discuss those unlawful activities.


DB1/ 100974858.9
                                              19
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 20 of 38 PageID: 20



          65.      By letter dated December 26, 2018, Colgate terminated Mr. Reci’s

 employment for material violations of Colgate’s Code of Conduct, other Colgate

 policies, and applicable law.

                            COUNT ONE
     VIOLATION OF THE FEDERAL DEFENSE OF TRADE SECRETS ACT
                        (as to all Defendants)

          66.      Plaintiff incorporates by reference herein the allegations in the above

 paragraphs of the Complaint as if fully set forth herein.

          67.      The actions of Defendants, as described above, constitute violations of

 one or more provisions of the DTSA.3

          68.      The DTSA provides, in relevant part: “An owner of a trade secret that

 is misappropriated may bring a civil action under this subsection if the trade secret

 is related to a product or service used in, or intended for use in, interstate or foreign

 commerce.” 18 U.S.C. § 1836(b)(1).

          69.      The DTSA further provides that “a court may grant an injunction – to

 prevent any actual or threatened misappropriation described in paragraph (1) on

 such terms as the court deems reasonable . . . .” 18 U.S.C. § 1836(b)(3)(A).




 3
        Plaintiff reserves the right to file an amended pleading after expedited
 discovery asserting that Defendants’ violations of the DTSA and other federal laws
 constitute predicate acts giving rise to civil claims under the Racketeering
 Influenced and Corrupt Organizations Act (“RICO”).


DB1/ 100974858.9
                                               20
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 21 of 38 PageID: 21



          70.      Colgate’s Confidential Information constitutes trade secrets that are

 not generally known in the oral care industry and are not readily ascertainable

 through proper means by Colgate’s competitors, including the Company’s

 proprietary formulas, manufacturing processes, technology and research in oral

 care products, and information regarding Colgate’s product development decisions,

 oral care product market assessments, and strategies and analyses regarding

 Colgate’s oral care product competitors.

          71.      These trade secrets are related to Colgate’s products in the oral care

 industry, which Colgate uses in interstate and foreign commerce.

          72.      Colgate’s Confidential Information derives independent economic

 value and benefit from not being generally known to, and not being readily

 ascertainable through proper means by another person who can obtain economic

 benefit from the disclosure or use of the information.

          73.      The Confidential Information possessed by Colgate was

 communicated to Mr. Reci in confidence by the Company, solely in connection

 with his employment with the Company and on the basis that it would not be

 disseminated beyond those authorized to know it.

          74.      As shown above, Mr. Reci and his family business, Reci & Sons, its

 affiliated companies, and their owners, including Arbnor and Alim Reci, have

 misappropriated or threatened to misappropriate Colgate’s Confidential


DB1/ 100974858.9
                                               21
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 22 of 38 PageID: 22



 Information by, among other things, using and disclosing, or threatening to use and

 disclose, the trade secrets without Colgate’s consent. Mr. Reci owed a duty to

 Colgate to maintain the secrecy of the Confidential Information and limit the use of

 the Confidential Information to Colgate’s business interests.

          75.      Defendants acquired, received and possess, or inevitably will acquire,

 receive and possess, Colgate’s Confidential Information, knowing same to have

 been misappropriated without Colgate’s authorization and in violation of Mr.

 Reci’s contractual and common law commitments and obligations to Colgate.

          76.      Upon information and belief, Defendants intend to convert Colgate’s

 Confidential Information to the economic benefit of themselves, without Colgate’s

 consent, to poach the customers, consumers, and clients or prospective customers,

 consumers, and clients of Colgate for Defendants’ economic benefit.

          77.      By virtue of the misappropriation and disclosure of Colgate’s

 Confidential Information, Colgate will suffer immediate and irreparable injury.

          78.      Colgate has no adequate remedy at law, and will suffer substantial and

 irreparable harm unless Defendants are enjoined as requested below.

          79.      Greater injury will be inflicted upon Colgate by the denial of this

 relief than will be inflicted on Defendants by the granting of such relief.




DB1/ 100974858.9
                                               22
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 23 of 38 PageID: 23



                              COUNT TWO
           VIOLATION OF THE NEW JERSEY TRADE SECRETS ACT
                          (as to all Defendants)

          80.      Plaintiff incorporates by reference herein the allegations in the above

 paragraphs of the Complaint as if fully set forth herein.

          81.      Mr. Reci emailed Colgate’s Confidential Information from his

 Colgate email account to his son and business partner’s personal email account,

 including, but not limited to, the formula for Colgate’s Hydris Toothpaste and

 Colgate’s manufacturing process instructions for toothpaste products. This non-

 public, business information constitutes highly confidential Colgate trade secrets.

          82.      Colgate’s Confidential Information derives independent economic

 value by not being generally known to, and not being readily accessible, through

 proper means, by other persons who can obtain economic value from its disclosure

 or use, including competitors such as Reci & Sons, its affiliated companies, and

 their owners, including Arbnor and Alim Reci. Colgate has spent significant sums,

 in terms of both financial and human resources, to develop and maintain this

 Confidential Information, which would be of great value to any competitor.

          83.      Colgate has taken more than reasonable measures to maintain the

 secrecy of the Company’s Confidential Information including, without limitation,

 requiring employees with access to such information to acknowledge receipt and

 ongoing compliance with the Company’s Code of Conduct.


DB1/ 100974858.9
                                               23
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 24 of 38 PageID: 24



          84.      The Confidential Information of Colgate was communicated to Mr.

 Reci while he was employed in a position of trust and confidence, and while bound

 by the Code of Conduct and other Company policies.

          85.      Mr. Reci has misappropriated Colgate’s Confidential Information, and

 Reci & Sons and its affiliated companies have acquired, received and possess, or

 will acquire, receive and possess, the Confidential Information misappropriated by

 Mr. Reci, knowing same to have been acquired by improper means,

 misappropriated without Colgate’s authorization and in violation of Mr. Reci’s

 contractual commitments and obligations to Colgate.

          86.      By engaging in the conduct described above, Defendants

 intentionally, willfully and maliciously misappropriated, misused, revealed and

 disclosed Confidential Information, without Colgate’s consent, and continue and

 will continue to do so.

          87.      Colgate is therefore entitled to all relief available pursuant to the New

 Jersey Trade Secrets Act, N.J.S.A. 56:15-1 et seq.

          88.      Colgate has no adequate remedy at law, and will suffer substantial and

 irreparable harm unless Defendants are enjoined as requested below.

          89.      Greater injury will be inflicted upon Colgate by the denial of this

 relief than will be inflicted on Defendants by the granting of such relief.




DB1/ 100974858.9
                                                24
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 25 of 38 PageID: 25



                                       COUNT THREE
                             BREACH OF DUTY OF LOYALTY
                               (as to Defendant Mel Reci only)

          90.      Plaintiff incorporates by reference herein the allegations in the above paragraphs

 of the Complaint as if fully set forth herein.

          91.      In his capacity as a Colgate employee and because he was in a

 position of trust and confidence with Colgate, Mr. Reci had access to Colgate’s

 Confidential Information belonging to the Company.

          92.      Because of his employment in a position of trust and confidence with

 Colgate and his contractual commitment to the Company, Mr. Reci owed Colgate a

 duty to keep confidential and to not use or disclose the Confidential Information

 belonging to the Company. Mr. Reci knows of the common law and contractual

 obligations he owes to Colgate, and he knows that the disclosure of Colgate’s

 Confidential Information would cause and constitute flagrant violations of these

 obligations.

          93.      By virtue of Mr. Reci’s unauthorized disclosure of Colgate’s

 Confidential Information to Reci & Sons and its affiliated companies and owners,

 he has breached his duty of loyalty to Colgate, and Colgate will suffer immediate

 and irreparable injury.

          94.      Greater injury will be inflicted upon Colgate by the denial of this

 relief than will be inflicted on Mr. Reci by the granting of such relief.



DB1/ 100974858.9
                                                    25
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 26 of 38 PageID: 26



                                      COUNT FOUR
                                 UNFAIR COMPETITION
                                   (as to all Defendants)

          95.      Plaintiff incorporates by reference herein the allegations in the above

 paragraphs of the Complaint as if fully set forth herein.

          96.      As shown above, Mr. Reci possesses Colgate’s Confidential

 Information, including, inter alia, proprietary formulas, technology and research in

 oral care products, which has not been disseminated to the public at large, which is

 not readily discoverable by competitors, and which is the subject of reasonable

 efforts on the part of Colgate to maintain its secrecy.

          97.      Confidential Information possessed by Colgate was communicated to

 Mr. Reci in confidence by the Company, solely in connection with his employment

 with the Company on the basis that it would not be disseminated beyond those

 authorized to know it.

          98.      As a result of Mr. Reci’s misappropriation of and unauthorized

 disclosure of Colgate’s Confidential Information obtained as a result of Mr. Reci’s

 employment with the Company, Mr. Reci and Reci & Sons, its affiliated

 companies, and their owners, including Arbnor and Alim Reci, will use Colgate’s

 Confidential Information to unlawfully compete against Colgate.




DB1/ 100974858.9
                                               26
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 27 of 38 PageID: 27



          99.      By having access to and using Colgate’s Confidential Information and

 by improperly using such information to obtain an advantage in the oral care

 industry, Defendants will unfairly compete for business with Colgate.

          100. Colgate has no adequate remedy at law, and will suffer substantial and

 immediate irreparable harm unless Defendants are enjoined as requested below.

          101. Greater injury will be inflicted upon Colgate by the denial of this

 relief than will be inflicted on Defendants by the granting of such relief.

                                      COUNT FIVE
                                 UNJUST ENRICHMENT
                                  (as to all Defendants)

          102. Plaintiff incorporates by reference herein the allegations in the above

 paragraphs of the Complaint as if fully set forth herein.

          103.     As shown above, Mr. Reci possesses Confidential Information,

 including, inter alia, proprietary formulas, technology and research in oral care

 products, which has not been disseminated to the public at large, which is not

 readily discoverable by competitors, and which is the subject of reasonable efforts

 on the part of Colgate to maintain its secrecy.

          104. Confidential Information possessed by Colgate was communicated to

 Mr. Reci in confidence by the Company, solely in connection with his employment

 with the Company on the basis that it would not be disseminated beyond those

 authorized to know it.


DB1/ 100974858.9
                                             27
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 28 of 38 PageID: 28



          105. Mr. Reci’s disclosure of Colgate’s Confidential Information to assist

 his family business, Reci & Sons, its affiliated companies, and their owners,

 including Arbnor and Almin Reci, to compete with the Company in the oral care

 industry transgresses generally accepted standards for commercial competition,

 morality and law, and accordingly will result in unjust enrichment.

          106. Defendants’ activities will cause Colgate to suffer both measurable

 and immeasurable business injuries that cannot be sufficiently compensated with

 monetary damages.

          107. Greater injury will be inflicted upon Colgate by the denial of this

 relief than will be inflicted on Defendants by the granting of such relief.

                                      COUNT SIX
                              BREACH OF CONTRACT
                            (as to Defendant Mel Reci only)

          108. Plaintiff incorporates by reference herein the allegations in the above

 paragraphs of the Complaint as if fully set forth herein.

          109. As shown above, Mr. Reci possessed Colgate’s Confidential

 Information, including, inter alia, proprietary formulas, manufacturing processes,

 technology and research in oral care products, and information regarding Colgate’s

 product development decisions, oral care product market assessments, and

 strategies and analyses regarding Colgate’s oral care product competitors, which

 Confidential Information has not been disseminated to the public at large, is not


DB1/ 100974858.9
                                            28
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 29 of 38 PageID: 29



 readily discoverable by competitors, and which is the subject of reasonable efforts

 on the part of Colgate to maintain its secrecy.

          110. As shown above, Mr. Reci signed Colgate’s employment application

 and electronically acknowledged receipt of the Company’s Code of Conduct,

 which contains express provisions restricting Mr. Reci from disclosure of

 Colgate’s Confidential Information.

          111. Confidential Information possessed by Colgate was communicated to

 Mr. Reci in confidence by the Company, solely in connection with his employment

 with the Company on the basis that it not be disseminated beyond those authorized

 to know it.

          112. Mr. Reci’s misappropriation of and unauthorized disclosure of

 Colgate’s Confidential Information obtained as a result of Mr. Reci’s employment

 with the Company, constitutes a breach of the express terms of, without limitation,

 his signed employment application and the Company’s Code of Conduct.

          113. Colgate has suffered and will continue to suffer damages as a result of

 Mr. Reci’s contractual breach.

          114. Colgate has no adequate remedy at law, and will suffer substantial and

 immediate irreparable harm unless Mr. Reci is enjoined as requested below.

          115. Greater injury will be inflicted upon Colgate by the denial of this

 relief than will be inflicted on Mr. Reci by the granting of such relief.


DB1/ 100974858.9
                                            29
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 30 of 38 PageID: 30



                                 COUNT SEVEN
                 TORTIOUS INTERFERENCE WITH CONTRACT
          (as to Defendants Arbnor Reci, Alim Reci, and Reci & Sons only)

          116. Plaintiff incorporates by reference herein the allegations in the above

 paragraphs of the Complaint as if fully set forth herein.

          117. As shown above, Mr. Reci signed Colgate’s employment application

 and electronically acknowledged receipt of the Company’s Code of Conduct which

 contains express provisions restricting Mr. Reci from disclosure of Colgate’s

 Confidential Information.

          118. Confidential Information possessed by Colgate was communicated to

 Mr. Reci in confidence by the Company, solely in connection with his employment

 with the Company on the basis that it not be disseminated beyond those authorized

 to know it.

          119. Reci & Sons, its affiliated companies, and their owners, including

 Arbnor and Alim Reci, were aware of Mr. Reci’s contractual obligations to

 Colgate but intentionally interfered with those obligations by inducing Mr. Reci to

 misappropriate and disclose without authorization Colgate’s Confidential

 Information, which constitutes a breach of the express terms of, without limitation,

 his signed employment application and the Company’s Code of Conduct.

          120. Colgate has suffered and will continue to suffer damages as a result of

 Mr. Reci’s contractual breach.


DB1/ 100974858.9
                                            30
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 31 of 38 PageID: 31



          121. Colgate has no adequate remedy at law, and will suffer substantial and

 immediate irreparable harm unless Defendants are enjoined as requested below.

          122. Greater injury will be inflicted upon Colgate by the denial of this

 relief than will be inflicted on Defendants by the granting of such relief.

                              COUNT EIGHT
                      TORTIOUS INTERFERENCE WITH
                    PROSPECTIVE ECONOMIC ADVANTAGE
                            (as to all Defendants)

          123. Plaintiff incorporates by reference herein the allegations in the above

 paragraphs of the Complaint as if fully set forth herein.

          124. As shown above, Mr. Reci possesses Confidential Information,

 including, inter alia, proprietary formulas, technology and research in oral care

 products, which has not been disseminated to the public at large, which is not

 readily discoverable by competitors, and which is the subject of reasonable efforts

 on the part of Colgate to maintain its secrecy.

          125. Confidential Information possessed by Colgate was communicated to

 Mr. Reci in confidence by the Company, solely in connection with his employment

 with the Company on the basis that it would not be disseminated beyond those

 authorized to know it.

          126. As a result of Mr. Reci’s misappropriation of and unauthorized

 disclosure of Colgate’s Confidential Information obtained as a result of Mr. Reci’s

 employment with the Company, Mr. Reci, Reci & Sons, and its affiliated

DB1/ 100974858.9
                                            31
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 32 of 38 PageID: 32



 companies and their owners, including Arbnor and Alim Reci, have used Colgate’s

 Confidential Information to unlawfully compete against Colgate and obtain an

 advantage in the oral care industry. Accordingly, Defendants intentionally and

 maliciously interfered with Colgate’s contractual and business relationships with

 its customers and consumers, from which Colgate had a reasonable probability of

 continued economic benefit.

          127. Defendants’ activities will cause Colgate to suffer both measurable

 and immeasurable business injuries that cannot be sufficiently compensated with

 monetary damages.

          128. Greater injury will be inflicted upon Colgate by the denial of this

 relief than will be inflicted on Defendants by the granting of such relief.

                             COUNT NINE
              COMPUTER FRAUD AND ABUSE ACT, 18 U.S.C. § 1030
                          (as to all Defendants)

          129. Plaintiff incorporates by reference herein the allegations in the above

 paragraphs of the Complaint as if fully set forth herein.

          130. Upon information and belief, Defendants have violated the Computer

 Fraud and Abuse Act, 18 U.S.C. § 1030, by intentionally accessing Colgate’s

 computer systems – Mr. Reci’s Colgate-issued laptop computer and Colgate’s

 computer networks – for interstate commerce or communications, without

 authorization, and by obtaining information from such a computer, including, but


DB1/ 100974858.9
                                            32
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 33 of 38 PageID: 33



 not limited to, Colgate Confidential Information, and causing significant damage to

 Colgate.

          131. Mr. Reci’s Colgate-issued computer and computer systems accessed

 in the course of and in furtherance of Mr. Reci’s employment with Colgate

 constitute a “protected computer” within the meaning of 18 U.S.C. § 1030.

          132. Upon information and belief, Colgate has been harmed by these

 violations, and its harm includes, without limitation, improper access of Colgate’s

 Confidential Information, the potential loss of its customers and consumers, and

 the cost in conducting a damages assessment and retaining a third-party computer

 forensics expert to investigate.

          133. As a result of Defendants’ conduct, upon information and belief,

 Colgate has sustained damage or loss of not less than $5,000.00, including, but not

 limited to, losses sustained in responding to Mr. Reci’s actions, investigating Mr.

 Reci’s malfeasance and taking remedial steps to prevent Mr. Reci’s further

 offenses.

                                      COUNT TEN
                                     CONVERSION
                                  (as to all Defendants)

          134. Plaintiff incorporates by reference herein the allegations in the above

 paragraphs of the Complaint as if fully set forth herein.




DB1/ 100974858.9
                                            33
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 34 of 38 PageID: 34



          135. At all times, Colgate retained all right, title, and interest in the

 Confidential Information taken by Defendants.

          136. Defendants knowingly, dishonestly, and intentionally took, copied and

 retained Colgate’s Confidential Information without authorization.

          137. Defendants acts constitute a knowing, unlawful and intentional

 conversion of Colgate’s Confidential Information for Defendants’ economic

 benefit and to the economic detriment of Colgate.

          138. As a direct and proximate result of this conversion, Colgate has been

 significantly damaged, the precise amount to be determined at trial.

          139. By reason of the acts alleged herein, Colgate is entitled to injunctive

 relief to compel the return of Colgate’s Confidential Information, the removal of

 such information from any and all electronic devices or systems, and all relief

 necessary to prevent further use and/or dissemination thereof.

                                  PRAYER FOR RELIEF

          WHEREFORE, Colgate respectfully requests the Court to award the

 following relief:

          A.       A temporary restraining order, preliminary injunction and permanent

 injunction: (i) enjoining and restraining Reci & Sons from conducting any and all

 business operations; (ii) enjoining and restraining Mel Reci, Arbnor Reci, and

 Alim Reci from engaging in any business competitive with Colgate, including, but


DB1/ 100974858.9
                                              34
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 35 of 38 PageID: 35



 not limited to, the oral care, personal care, home care, and pet nutrition businesses;

 (iii) enjoining and restraining Defendants from using or disclosing Confidential

 Information of Colgate for any reason; and (iv) enjoining and restraining

 Defendants from interfering with Colgate’s contractual and business relationships

 with the Company’s customers;

          B.       A temporary restraining order, preliminary injunction, and permanent

 injunction, requiring Defendants to immediately return all of Colgate’s

 Confidential Information taken during and/or after Mr. Reci’s employment with

 Colgate, including without limitation, product research, product information,

 product designs, product applications, technical processes, product test and

 performance results;

          C.       An order permitting Colgate to conduct expedited discovery in

 accordance with the Company’s proposed schedule set forth in its Order to Show

 Cause filed herewith;

          D.       An order requiring Defendants to preserve all documents,

 electronically stored information and other information related to the factual

 allegations and claims contained within the Verified Complaint, including any

 communications, text messages or emails on personal electronic devices, such as

 cellular telephones, or stored in cloud storage accounts;




DB1/ 100974858.9
                                              35
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 36 of 38 PageID: 36



          E.       An order enjoining and restraining Defendants from publicly filing

 any documents in this case or otherwise disclosing any specific information

 regarding the products of Colgate, Reci & Sons or any of its affiliate companies,

 including, but not limited to, formulas and manufacturing instructions;

          F.       A judgment against Defendants pursuant to the above claims for

 relief, in the amount of damages as may be proven at trial, including the

 disgorgement of any revenue or compensation received as a result of Defendants’

 misconduct, and allowing recovery of punitive damages as may be appropriate;

          G.       An order awarding Colgate pre- and post-judgment interest as allowed

 by law;

          H.       An Order directing Defendants to pay the attorneys’ fees and costs

 incurred by Colgate in these proceedings; and

          I.       Such other and further relief as the Court deems just and appropriate.

          This 26th day of December, 2018


                                      Respectfully submitted,

                                      MORGAN, LEWIS & BOCKIUS LLP

                                       s/ Terry D. Johnson
                                      David A. McManus
                                      Terry D. Johnson
                                      Jason J. Ranjo
                                      Attorneys for Plaintiff
                                      Colgate-Palmolive Company


DB1/ 100974858.9
                                               36
 Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 37 of 38 PageID: 37



           CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

          I certify that the matter in controversy is not the subject of any other action

 in any Court, or of any pending arbitration or administrative proceeding.

                                                      By: s/ Terry D. Johnson
                                                            Terry D. Johnson

 Dated:            December 26, 2018




DB1/ 100974858.9
Case 2:18-cv-17561-MCA-MF Document 1 Filed 12/26/18 Page 38 of 38 PageID: 38




                      22
